Title: Alexander Garrett to James Madison, 14 April 1829
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Charlottesville
                                
                                 14th. April 1829.
                            
                        
                        
                        Annexed I send for your approval, my check on the Literary fund of Virginia, for Five thousand dollars, a
                            part of which is now wanted to meet, the Proctors drafts. Very Respectfully Your. most. Obt. St.
                        
                        
                            
                                Alex. Garrett
                            
                        
                    